By Judge John E. Wetsel, Jr.
This case came before the Court on Defendant’s Plea in Bar based on the statute of limitations to a misdemeanor bad check prosecution.
Upon consideration of the parties’ arguments and authorities, it appears to the Court that:
1. The Defendant is charged with a misdemeanor violation of Virginia Code § 18.2-181, which provides that “Any person who, with intend to defraud, shall make ... any check ... knowing at the time of such making ... the maker ... has not sufficient funds in ... such bank ... shall be guilty of larceny.” (Emphasis added.)
2. Defendant has filed a plea in bar based on the one year statute of limitations for misdemeanors other than petit larceny set forth in Virginia Code § 19.2-8, claiming that misdemeanor bad check prosecutions are not subject to the five year statute of limitations for petit larceny.
3. The General Assembly has deemed a bad check violation to be larceny. See Harris v. Commonwealth, 23 Va. App. 311 (1996). Therefore, the five year statute of limitations applies to misdemeanor bad check prosecutions.
Therefore, it is adjudged and ordered that the defendant’s plea in bar is denied.